UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6287



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN WESLEY FAIRCLOTH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
District Judge. (CR-95-72-H)


Submitted:   June 12, 2003                 Decided:   June 17, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Wesley Faircloth, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Wesley Faircloth appeals the district court’s order

authorizing the sale of real property pursuant to a fine in a

criminal judgment imposed in 1996. We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   See United States v. Faircloth, No.

CR-95-72-H (E.D.N.C. Jan. 22, 2003). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2